DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 2 is objected to because of the following informalities:  
The phrase “a friction head adhesive to the inner hole coating”, in line 4, should be rewritten as --a friction head adhered to the inner hole coating--.
Claim 11 is objected to because of the following informalities:  
The phrase “a friction head adhesive to the inner hole coating”, in line 4, should be rewritten as --a friction head adhered to the inner hole coating--.

Claim Objections with 112(b) implications
Claim 4 is objected to because of the following informalities:
The phrase “the limit rod”, in line 2, should be rewritten as --a limit rod--, as a lack of antecedent basis could render this claim indefinite.
Claim 13 is objected to because of the following informalities:
The phrase “the limit rod”, in line 2, should be rewritten as --a limit rod--, as a lack of antecedent basis could render this claim indefinite.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a testing device having a positioning assembly, a guide ring, an assisting assembly, a pull rod, a press rod and a pull hook, wherein the pull rod is configured to apply an axial tension to the inner hole coating via the guide ring and the assisting assembly and apply a radial pressure to the inner hole coating via the tapered surface of the pull rod and the assisting assembly and wherein the press rod is configured to abut against an end of the pull hook, whose other end abuts against the assisting assembly, the press rod capable of applying a radial tension to the inner hole coating via the pull hook and the assisting assembly.
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a method for testing adhesive strength of an inner hole coating including a pushing a pull rod inwardly along a threaded hole until it abuts against an assisting assembly to apply radial pressure to the assisting assembly via the pull rod, applying an axial pressure to a press rod to slide the press rod along the pull rod to abut against one end of a pull hook, the pull hook rotating relative to a guide ring, the other end of the pull hook abutting against the assisting assembly to apply a radial tension thereto, the inner hole coating being subjected to radial tension and recording the magnitude of the axial pressure on the press rod at the moment the inner hole coating is peeled off and applying an axial tension to the pull rod to transmit tension along the guide ring to the assisting assembly to applying axial tension to the assisting assembly, the inner hole coating being subjected to axial tension and recording the magnitude of the axial tension on the pull rod at the moment when the inner hole coating is peeled off.
The closest art of record is to Brinz which discloses a device for providing both tensile and shear testing to an adhesive joint.  Brinz fails to disclose inner hole coating testing, a pull hook, a push rod and other basic requirements of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        July 15, 2022